B. F. SAFFOLD, J.
The rules of law applicable to this ease, as presented by the bill of exceptions, are as follows:
Such a contract as that set up by the defendant is one obstructing or interfering with the administration of public justice, and is void. The purpose of bail is to restrain as little as possible the liberty of the citizen, consistent with his retention until his guilt or innocence of the offense alleged against him can be ascertained by due course of law. Whatever may be the duty of a citizen who knows that an accused person is endeavoring to give the bail re*527quired of him in order that he may escape from trial, it is certainly against his duty to aid him to do so. The punishment of felony prescribed by law, can not be commuted by the payment of money. If the testimony sustained the defense, the plaintiff could not l’ecover, because the agreement would be void as against public policy, and therefore the money could not be recovered back. — Add. on Con. 93, 96 ; Edgcomb v. Rodd, 5 East. 294. And, if valid, it gave the money to the defendant.
After the rendition of a judgment final on a forfeited bail bond, the solicitor has no authority to make any compromise in satisfaction of it. Neither has the court, after the adjournment of the term.
After judgment without objection on a forfeited undertaking of bail in a case of felony, which was approved Jjy the sheriff, it will be presumed that he was authorized to do so by the proper court. — Rev. Code, 4241; old Code, 3408.
The ruling of the circuit court was not in conformity with the principles herein declared.
The judgment is reversed and the cause remanded.